[Cite as Disciplinary Counsel v. Peters, ___ Ohio St.3d ___, 2020-Ohio-3420.]




                          DISCIPLINARY COUNSEL v. PETERS.
[Cite as Disciplinary Counsel v. Peters, ___ Ohio St.3d ___, 2020-Ohio-3420.]
       (No. 2019-1074—Submitted May 21, 2020—Decided June 23, 2020.)
                              ON ORDER TO SHOW CAUSE.
                                ____________________
        {¶ 1} On December 19, 2019, this court suspended respondent, John Ivor
Peters, from the practice of law for a period of one year, with the entire suspension
stayed on conditions, and ordered respondent to pay board costs in the amount of
$607.24. Respondent has not paid board costs in the amount of $607.24 as ordered
by the court. On May 21, 2020, this court issued an order to show cause why
respondent should not be found in contempt and the stay of his suspension revoked
for failure to pay board costs in the amount of $607.24. Respondent did not file a
response to the show cause order.
        {¶ 2} Upon consideration thereof, it is ordered and adjudged by this court
that respondent, John Ivor Peters, Attorney Registration No. 0033246, last known
business address in Pataskala, Ohio, is found in contempt for failure to comply with
the court’s December 19, 2019 order.
        {¶ 3} It is further ordered that the previously imposed stay of the suspension
is revoked and that respondent is suspended from the practice of law until
respondent pays board costs in the amount of $607.24 and any interest due, has
applied for reinstatement, and has been granted reinstatement by this court.
        {¶ 4} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
shall verify that the attorney or law firm has complied with the registration
requirements of Gov.Bar R. V(23)(C). If employed pursuant to Gov.Bar R. V(23),
respondent shall refrain from direct client contact except as provided in Gov.Bar R.
                             SUPREME COURT OF OHIO




V(23)(A)(1) and from receiving, disbursing, or otherwise handling any client trust
funds or property.
       {¶ 5} It is further ordered that pursuant to Gov.Bar R. X(13), respondent
shall complete one credit hour of continuing legal education for each month, or
portion of a month, of the suspension. As part of the total credit hours of continuing
legal education required by Gov.Bar R. X(13), respondent shall complete one credit
hour of instruction related to professional conduct required by Gov.Bar R. X(3)(B)
for each six months, or portion of six months, of the suspension.
       {¶ 6} It is further ordered that respondent shall not be reinstated to the
practice of law in Ohio until (1) respondent pays the board costs, including any and
all accrued interest, (2) respondent complies with the requirements for
reinstatement set forth in the Supreme Court Rules for the Government of the Bar
of Ohio, (3) respondent complies with the Supreme Court Rules for the Government
of the Bar of Ohio, (4) respondent complies with this and all other orders of the
court, and (5) this court orders respondent reinstated.
       {¶ 7} It is further ordered that respondent shall immediately do the
following:
       {¶ 8} 1. Notify all clients being represented in pending matters and any co-
counsel of respondent’s suspension and consequent disqualification to act as an
attorney after the effective date of this order and, in the absence of co-counsel, also
notify the clients to seek legal services elsewhere, calling attention to any urgency
in seeking the substitution of another attorney in respondent’s place;
       {¶ 9} 2. Regardless of any fees or expenses due, deliver to all clients being
represented in pending matters any papers or other property pertaining to the client
or notify the clients or co-counsel, if any, of a suitable time and place where the
papers or other property may be obtained, calling attention to any urgency for
obtaining such papers or other property;




                                           2
                                  January Term, 2020




        {¶ 10} 3. Refund any part of any fees or expenses paid in advance that are
unearned or not paid and account for any trust money or property in respondent’s
possession or control;
        {¶ 11} 4. Notify opposing counsel or, in the absence of counsel, the adverse
parties in pending litigation of respondent’s disqualification to act as an attorney
after the effective date of this order and file a notice of disqualification of
respondent with the court or agency before which the litigation is pending for
inclusion in the respective file or files;
        {¶ 12} 5. Send all notices required by this order by certified mail with a
return address where communications may thereafter be directed to respondent;
        {¶ 13} 6. File with the clerk of this court and disciplinary counsel of the
Supreme Court an affidavit showing compliance with this order, showing proof of
service of the notices required herein, and setting forth the address where the
respondent may receive communications; and
        {¶ 14} 7. Retain and maintain a record of the various steps taken by
respondent pursuant to this order.
        {¶ 15} It is further ordered that respondent shall keep the clerk and
disciplinary counsel advised of any change of address where respondent may
receive communications.
        {¶ 16} It is further ordered that all documents filed with this court in this
case shall meet the filing requirements set forth in the Rules of Practice of the
Supreme Court of Ohio, including requirements as to form, number, and timeliness
of filings. All case documents are subject to Sup.R. 44 through 47, which govern
access to court records.
        {¶ 17} It is further ordered that service shall be deemed made on respondent
by sending this order, and all other orders in this case, by certified mail to
respondent’s last known address.




                                             3
                             SUPREME COURT OF OHIO




       {¶ 18} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R.V(17)(D)(1) and that publication be made
as provided for in Gov.Bar R.V(17)(D)(2).
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                            ________________________




                                          4